Citation Nr: 0706598	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 26, 1970 to 
December 23, 1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002 and 
January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied entitlement 
to service connection for PTSD.


FINDING OF FACT

The veteran did not participate in combat with the enemy, and 
his claimed in-service stressor of sexual assault has not 
been sufficiently corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126, 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2002 and December 
2002.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  The letters asked the 
veteran to describe and provide details of the stressor event 
for the claim of service connection for PTSD due to personal 
assault and notified the veteran of types of non-service 
records that might corroborate a personal assault stressor.  
The veteran was given the opportunity to submit such 
evidence.  The veteran was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran was provided the March 2002 VCAA notice prior to 
the initial adjudication of the claim in July 2002.  The 
December 2002 VCAA notice letter was provided to the veteran 
subsequent to the July 2002 decision.  However, the Board 
finds that there is no prejudice to the veteran.  After the 
December 2002 VCAA notice was provided, the claim was 
readjudicated in January 2003 and February 2004.  The veteran 
had almost two years to respond to the notice and submit 
additional evidence in support of his claim before the case 
was transferred to the Board in December 2004.  The Board 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, element (1) is not at issue.  Regarding 
elements (2) and (3) (current existence of a disability and 
relationship of such disability to the veteran's service), 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, the Board notes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board finds that the duty to assist has been met.  The 
veteran's service medical records and service personnel 
records are associated with the claims file.  VA treatment 
records from the VA medical facilities in Bay Pines, Florida, 
and Big Spring, Texas, dated from 1998 to December 2002, have 
been obtained.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Charles 
v. Principi, 16 Vet. App. 370 (2002).

In the present case, there is competent evidence of a current 
diagnosis of PTSD.  However, as discussed in detail below, 
the veteran did not provide sufficient evidence of the in-
service stressor of personal assault.  Because of this lack 
of evidence, VA is unable to obtain evidence which may 
corroborate the veteran's account of the stressor incident 
and is unable to obtain a medical opinion from a mental 
health professional as to whether the evidence indicates a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).  
Therefore, an examination or medical opinion is not 
warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131. Service connection may also be 
granted for a disability initially diagnosed after service 
when all of the evidence shows it to have been incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The Board finds that there is evidence of record which 
satisfies the requirements that there be a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125.  The November 2001, 
December 2001, August 2002, and October 2002 VA mental health 
treatment records reflect a diagnosis of PTSD.    

In this case, the veteran reported an in-service stressor of 
sexual assault which occurred when he was stationed in Adak, 
Alaska.  He stated that he was assigned to supply and he 
loaded, stored, and inventoried supplies in large warehouses.  
The veteran reported that an African American serviceman, an 
E-4, ordered him into a storage container that was unlighted.  
The veteran indicated that the serviceman was six feet tall 
and weighed probably 240 pounds, compared to the veteran's 
size of five feet, five inches tall and 110 to 115 pounds.  
The veteran indicated that the serviceman jumped him and 
after a struggle, raped him.  The veteran stated that several 
nights later, he was awakened in his barracks by his cubicle 
mate screaming.  The veteran stated that the serviceman who 
raped him was sitting in a chair next to his bunk and his 
hand was on the veteran's thigh.  The veteran indicated that 
he scrambled back into the corner of the bunk and the 
serviceman left the room.  See the December 2001 VA 
psychology treatment record, an October 2002 VA treatment 
record, an October 2002 statement by Dr. J.H., and the 
veteran's October 2003 statement.     

There is no credible supporting evidence of the claimed in-
service stressor.  The veteran's stressor is not combat-
related.  The evidence of record shows that the veteran did 
not serve in combat and the veteran does not allege that he 
did.  The service personnel records corroborate that the 
veteran was stationed in Adak, Alaska, but the records do not 
provide credible supporting evidence that the stressor 
occurred.  The service personnel records show that the 
veteran was stationed in Adak, Alaska from September 2 to 
November 26, 1970.  The service records further show that in 
December 8, 1970, the veteran requested separation by reason 
of hardship.  The service records indicate that the veteran 
requested a hardship discharge due to his wife's poor 
financial situation, his wife's emotional state, and his 
father-in-law's poor health.  The evidence of record 
indicates that the veteran's father in law had a malignant 
brain tumor and the veteran was needed at home.  Statements 
by the veteran's wife, his mother-in-law, brother, pastor, 
and doctor corroborate that the veteran needed to be home due 
to his wife's emotional and financial state and due to his 
father-in-law's illness.  The military granted the discharge 
request.  The service personnel records do not provide any 
evidence of behavior changes after the date of the alleged 
assault.  The records show that the veteran did request a 
hardship discharge after the date of the alleged assault, but 
the evidence further shows there was a specific reason for 
the discharge request other than the claimed assault.

The service medical records do not corroborate the claimed 
stressor event.  The service medical records show that in 
July 1970, the veteran sought treatment for nerves and mild 
anxiety, and the examiner noted an impression of anxiety 
neurosis.  However, the Board notes that this treatment 
occurred before the date on which he was stationed in Alaska.  
The service medical records show that the veteran sought 
treatment for back pain in October and November 1970.  
However, the record notes that the pain was attributed to a 
pre-service injury.  The examining physician did not 
attribute the pain to any other type of injury such as an 
assault.  

The veteran did not submit sufficient evidence from sources 
other than the service records that corroborates the assault.  
He did not submit sufficient evidence of behavior changes 
following the assault.  The veteran submitted VA treatment 
records which show a diagnosis of PTSD due to military sexual 
trauma.  The Court has held that a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 
  
The veteran submitted a March 2003 lay statement from his 
spouse. In this statement, his spouse indicated that she met 
the veteran in November 1993.  The veteran's spouse stated 
that she is a psychotherapist and she described many of the 
veteran's symptoms.  The Board finds that this statement does 
not corroborate the veteran's claimed stressor event.  The 
veteran's spouse does not report any observable behavior 
changes on the part of the veteran's following the claimed 
assault.  The veteran's spouse describes the veteran's 
behavior over 20 years after the claimed assault; the 
evidence shows that the spouse first met the veteran over 20 
years after the assault occurred.  The Board finds that this 
is not sufficient evidence to corroborate the claimed 
stressor.  

The veteran also submitted a statement from his brother.  In 
the October 2003 statement, the veteran's brother described 
in general terms, the veteran's behavior before and after 
service.  He indicated that before service, the veteran was 
happy, out-going, very social, well adjusted, calm, and 
relaxed.  The veteran's brother stated that the veteran went 
from fun loving and calm prior to the Navy to exhibiting 
angry, explosive, behavior.  The veteran's brother stated 
that the veteran avoided other people and his usual social 
activities and he seemed to panic and become anxious at the 
thought of going to a social function.  The veteran's brother 
indicated that the veteran's behavior after the Navy became 
so different that the veteran's wife of twenty-three years 
left him.   

The Board finds that this statement does not corroborate the 
veteran's claimed stressor event.  Although the brother does 
describe a change in behavior at the time, this statement 
appears to be contradicted by the evidence of record.  For 
example, although the brother indicated that the veteran was 
calm before entering service, the March 1970 enlistment 
examination shows that the veteran reported having nervous 
trouble upon enlistment and the service records show that the 
veteran was treated for anxiety neurosis two months after 
service entry, which, as noted, occurred prior to the date of 
the alleged assault.  Further, the brother has not indicated 
that the veteran reported either during service or shortly 
after service that an assault occurred.  For these reasons, 
the Board finds that the brother's statement is not 
sufficient evidence to corroborate the claimed in-service 
stressor.  

In conclusion, the Board finds that there is no credible 
supporting evidence of the claimed in-service stressor.  As 
such, the preponderance of the evidence is against the claim 
of service connection for PTSD and service connection for 
PTSD is denied.  



ORDER

Entitlement to service connection for PTSD is denied.    



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


